Covello, J.,
dissenting. I believe that the outcome of this case should be governed by the United States Supreme Court’s holding in New York v. Harris, 495 U.S. 14, 110 S. Ct. 1640, 109 L. Ed. 2d 13 (1990). The cases are virtually indistinguishable. As here, in Harris, the police arrested the defendant in his home without a warrant. As here, the police had probable cause to do so. As here, Harris sought the suppression of evidence obtained at the police station following his arrest.
The United States Supreme Court concluded that the fourth amendment to the United States constitution did not require suppression of the subsequently obtained evidence. Since the police had probable cause to take the defendant into custody, the Supreme Court reasoned that the later acquired evidence was obtained *697while the accused was being legally detained and, therefore, the unwarranted entry into the defendant’s home did not require the suppression of this otherwise admissible evidence.
Wisely, the majority does not even attempt to distinguish either the facts of the two cases or the language of the controlling constitutional provisions.1 Further, there is no historical basis for construing this language differently. I submit, therefore, that the holding in Harris should control the outcome here.
Despite their compelling similarities, the majority, nevertheless, rejects this view and under the aegis of our state constitution, prevents those who are to determine the defendant’s guilt or innocence from learning critical, relevant facts; in this instance, time sensitive evidence of the defendant’s blood alcohol level and video tapes of his physical condition shortly following the accident.
“Although in interpreting the Connecticut constitution we have agreed with and followed the federal handling of consonant provisions of the federal constitution”; State v. Dukes, 209 Conn. 98, 113, 547 A.2d 10 (1988); I agree with the majority that “in a proper case ‘the law of the land’ may not, in state constitutional context, also be ‘the law of the state of Connecticut.’ ” Id., 113-14. In doing so, however, in the absence of textual distinctions, we have primarily relied *698upon our historical antecedents as the basis for arriving at a contrary result. See, e.g., State v. Barton, 219 Conn. 529, 538 n.4, 594 A.2d 917 (1991); State v. Lamme, 216 Conn. 172, 179, 579 A.2d 484 (1990); Cologne v. Westfarms Associates, 192 Conn. 48, 60-62, 469 A.2d 1201 (1984);Palka v. Walker, 124 Conn. 121, 126, 198 A. 265 (1938).
“This court has never viewed constitutional language as newly descended from the firmament like fresh fallen snow upon which jurists may trace out their individual notions of public policy uninhibited by the history which attended the adoption of the particular phraseology at issue and the intentions of its authors.” Cologne v. Westfarms Associates, supra, 62.
In examining the purported historical antecedents of article first, § 7 of the Connecticut constitution, the majority refers to the 13th Yearbook of Edward IV (1461-1483), at folio 9, “[rjemarks attributed to William Pitt, Earl of Chatham, on the occasion of debate in [the British] Parliament...” and comments found in 4 Blackstone’s Commentaries (1822), p. 222.1 submit that the assertions of our English forbearers are applicable equally to the entire body of American jurisprudence and serve no particular purpose in illuminating the unique antecedents of Connecticut’s constitution.
The conferring of greater rights upon the individual always carries greater costs to society, including the diminution of the powers of those in law enforcement which are aimed at promoting the public good by the prevention of crime. State v. Dukes, supra, 106. “I believe that due process fairness, under our state as well as our federal constitution, must take into account the ‘felt necessities of the time’; O. W. Holmes, Jr., The Common Law (1881) p. 1; one of which is the magnitude of our crime problem.” State v. Stoddard, 206 *699Conn. 157, 182, 537 A.2d 446 (1988) (Shea, J., dissenting). I would not, therefore, place this further restriction upon the admissibility of relevant evidence.
Accordingly, I dissent.

 The fourth amendment to the United States constitution provides: “The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no warrants shall issue, but upon probable cause, supported by oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.”
Article first, § 7 of the Connecticut constitution provides: “The people shall be secure in their persons, houses, papers and possessions from unreasonable searches or seizures; and no warrant to search any place, or to seize any person or things, shall issue without describing them as nearly as may be, nor without probable cause supported by oath or affirmation.”